IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

BANK OF AMERICA, N.A., successor
by merger to BAC HOME LOAN
SERVICING, LP, formerly known as
COUNTRYWIDE HOME LOANS                             No. 70748-5-
SERVICING, LP,

                    Appellants,                    DIVISION ONE


        v.
                                                   UNPUBLISHED OPINION
NOTTINGHAM PROPERTIES I, LLC,
a Washington Limited Liability
Company,

                    Respondent.                    FILED:   OCT   6 2014

        PER CURIAM - This appeal was stayed pending the Washington State

Supreme Court's decision in BAC Home Loans Servicing. LP v. Fulbriqht, 180
Wash. 2d 754, 328 P.3d 895 (2014). We have lifted the stay and the parties have

filed a "Stipulated Motion on the Merits to Reverse Trial Court Judgment and

Mandate to Superior Court." Although this court suspended the motion on the

merits procedure by general orderdated August 18, 2014, the stipulated reversal
is equivalent to a concession oferror and will be treated as such. We accept the
concession of error and reverse and remand for further proceedings consistent

with the decision in BAC Home Loans Servicing. LP v. Fulbriqht.

o       Reversed and remanded for further proceedings.
 CO

 en
                                  For the court:


 >..o
   i
                                                    "rV r i«24